     Case 1:15-cr-00211-MHC-LTW Document 118 Filed 06/14/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


UNITED STATES OF AMERICA,
                                               CRIMINAL ACTION FILE
V.

                                               NO. 1:15-CR-211-MHC-LTW
KYLE JOHNSON,

        Defendant.



                                       ORDER

       This action comes before the Court on the January 14, 2021, Final Report

and Recommendation ("R&R") of Magistrate Judge Linda T. Walker [Doc. 114]

recommending that Defendant be found competent to stand trial. The Order for


Semce of the R&R [Doc. 115] provided notice that, in accordance with 28 U.S.C.

§ 636(b)(l), the parties were authorized to file objections within fourteen (14) days

of the receipt of that Order. The R&R itself indicates that the parties stipulated to

the competency findings in the psychologist's report. R&R at 3. This Court also

inquired of the parties before the change of plea hearing held on January 14, 2021,

whether they intended to file any objections to the R&R, and they affirmatively

waived their right to file objections and indicated they consent to the competency

finding.
   Case 1:15-cr-00211-MHC-LTW Document 118 Filed 06/14/21 Page 2 of 2




      Absent objection, the district court judge "may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge,"

28 U.S.C. § 636(b)(l). Based upon the absence of objections to the R&R, in

accordance with 28 U.S.C. § 636(b)(l), the Court has reviewed the R&R for plain

error. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983). The Court


finds no clear error and that the R&R is supported by law.

      Accordingly, the Court ADOPTS the R&R [Doc. 114] as the Opinion and

Order of the Court. It is hereby ORDERED that Defendant is found

COMPETENT TO STAND TMAL.

      IT IS SO ORDERED this 14th day of June, 2021.




                                       MARK H. COHEN
                                       United States District Judge




                                          2
